Sua sponte, appellants shall show cause within seven days why this appeal should not be dismissed for lack of prejudice stemming from the order on appeal. In their responses, appellants shall address (1) whether the ratepayers represented by appellants have suffered concrete harm stemming from the commission's order on appeal, (2) in light of the fact that the order on appeal did not authorize any cost recovery through the power-purchase-agreement rider, what relief is available to appellants should the court find the commission erred in authorizing the rider, and (3) whether appellants can fully litigate their claims against the power-purchase-agreement rider in case No. 2017-0752.
Appellee and intervening appellee may file responses within seven days of the filing of the appellants' responses. No extensions of time shall be permitted. The clerk shall refuse to file any requests for extension of time.
Kennedy, J., dissents and would consolidate this cause with 2017-0752, In re Application of Ohio Power Co., for briefing and oral argument.